                                                             U.S. DISTRICT COURT
                                                         NORTI IERN DISTRICT OF TllXAS
                                                                  FJLED

                    IN THE UNITED STATES DISTRICT OURT         MAR - 1 2019
                     FOR THE NORTHERN DISTRICT OF T XAS
                            FORT WORTH DIVISION
                                                         CLERK, U.S. DISTRICT COURT
                                                            By_ _..,..._ _ __
KY CAO NGUYEN,                          §                           bcpu!y
                                        §
                    Petitioner,         §
                                        §
v.                                      §          No.   4:18-CV-022-A
                                        §
KEN PAXTON, Texas Attorney              §
General,                                §
                                        §
                    Respondent.         §

                              MEMORANDUM OPINION
                                      and
                                     ORDER

       This is a petition for writ of habeas corpus under 28 U.S.C.

§    2254 filed by petitioner, Ky Cao Nguyen, against Ken Paxton,

Attorney General for the State of Texas, respondent. After having

considered the petition and relief sought by petitioner, the

court has concluded that the petition should be dismissed for

lack of subject matter jurisdiction.

                    I. FACTUAL AND PROCEDURAL HISTORY

       By way of this petition, petitioner challenges his 2002

conviction for indecency with a child in Tarrant County, Texas,

Case No.   0808407A,   for which he was sentenced to 2 years'

confinement pursuant to a plea bargain agreement.         (Pet., Ex. C,

doc. 1.)

                      II. SUBJECT MATTER JURISDICTION

       Generally,   for this court to have subject matter

jurisdiction over a claim(s) under § 2254, the petitioner must be

"in custody" pursuant to the underlying conviction the subject of
the proceeding. Lackawanna Cty. Dist. Att'y v. Coss, 532 U.S.

394, 394' (2001); Maleng v. Cook,         490 U.S. 488, 492   (1989). A

federal court lacks subject matter jurisdiction to entertain a            §

2254 action if, at the time the habeas petition is filed,           the

prisoner is not "in custody" under the conviction and sentence he

seeks to attack. Maleng, 490 U.S. at 490-91.

     Obviously, petitioner's 2-year sentence was fully discharged

years ago and he is not in custody under the 2002 conviction and

sentence. Accordingly, he may not now challenge the conviction

directly in a   §   2254 petition. Garlotte v. Fordice,       515 U.S. 39,

45 (1995); Maleng,     490 U.S. at 492-93.

     For the reasons discussed herein,

     The court ORDERS that the petitioner's petition for writ of

habeas corpus under 28 U.S.C.     §   2254 be, and is hereby, dismissed

with prejudice for lack of subject matter jurisdiction.

The court further ORDERS that a certificate of appealability be,

and is hereby, denied.

     SIGNED March
                     -+'~~-'    2019.




                                      2
